2/5/2015                                                                       TDCJ Offender Details


           TEXAS DEPARTMENT OF CRIMINAL JUSTICE                                                        TDCJ Home
                                                                                                                   E l New Offender Search



   Offender Information Details
     Return to Search list




   SID Number:                                                            07296963

   TDCJ Number:                                                           01839852

   Name:                                                                   HOSKINSON.CHARLIE ALBERT

   Race:                                                                  W

   Gender:                                                                 M

   DOB:                                                                    1984-04-04

   Maximum Sentence Date:                                                 2023-06-07              CUMULATIVE OFFENSES

   Current Facility:                                                       HODGE

   Projected Release Date:                                                 NOT AVAILABLE

   Parole Eligibility Date:                                               2013-05-11

   Offender Visitation Eligible:                                          YES

   Information provided is updated once daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                             Offender is not scheduled for release at
                                                                       this time.

   Scheduled Release Type:                                             Will be determined when release date is
                                                                       scheduled.

   Scheduled Release                                                   Will be determined when release date is
   Location:                                                           scheduled.




       Parole Review Information

   Offense History:
   I Offense                                                    •Sentence                          v3S©

http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=07296963                                                          1/2
2/5/2015                                                                       TDCJ Offender Details

           Date                      Offense                           Date            County          No.   Sentence {YY-MM-
                                                                                                                   DD)

       2009-05-28                  BURG HABIT                      2013-01-16          HOPKINS    0921221         8-00-00

       2009-03-23                   DEL MARIJ                      2013-02-11          HOPKINS    0921035         180 Days

                         POSS CONT SUB PG1 L/1G
       2012-12-30                                                  2013-02-18          HOPKINS    1323049         3-00-00
                                 DFZ




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin(8).tdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                  New Offender Search                   TDCJ Home Page




http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid= 07296963                                            2/2